NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 8, 2017 *
                                 Decided March 8, 2017

                                          Before

                      WILLIAM J. BAUER, Circuit Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 16-4119

BRANDON J. COLLINS,                                Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Eastern District of Wisconsin.

       v.                                          No. 16-CV-1298-JPS

STATE OF WISCONSIN,                                J.P. Stadtmueller,
     Defendant-Appellee.                           Judge.



                                        ORDER

       Brandon Collins, a Wisconsin prisoner, filed a rambling and largely incoherent
complaint challenging the state’s jurisdiction to prosecute and incarcerate him. Collins
claims to be “a trust,” insists that the “corporate constitution of the United States, and
the State of Wisconsin does not operate on” him, and that all judges and attorneys
conspire to hide the fact that the federal government was dissolved in a 1933 “National
Bankruptcy.” Collins named as defendant the State of Wisconsin “doing business as”
the prosecutor from his criminal case; he wants his convictions for sexual assault of a

       *
        We have agreed to decide the case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 16-4119                                                                          Page 2

child and bail jumping set aside. The district court screened Collins’s complaint, see 28
U.S.C. § 1915A, and dismissed it on several grounds, including that a criminal
conviction cannot be challenged through a civil-rights suit. See Preiser v. Rodriguez,
411 U.S. 475 (1973).


        On appeal Collins does not challenge the district court’s conclusions or present a
legal argument of any kind. Instead, he repeats his nonsensical assertions and contends
that the “defendant should be held liable to answer” because the district court “should
have proper jurisdiction unless the law is mistaken,” in which “case this claim should
have been transferred to the Supreme Court for further rulings.” We construe pro se
filings liberally, Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), but we cannot
find in Collins’s appellate brief any challenge to the district court’s decision or any
discussion of its analysis. Even pro se litigants must comply with Federal Rule of
Appellate Procedure 28(a)(8), which requires that an appellate brief contain a cogent
argument and reasons supporting it, with citations to authority and relevant parts of the
record. Although we “are generally disposed toward providing a litigant the benefit of
appellate review,” Anderson, 241 F.3d at 545, we will not craft arguments or conduct
legal research on behalf of a litigant. Because Collins has not presented an argument, we
are left with nothing to review.


       Collins paid all fees in both the district court and on appeal, but he still incurred
strikes for his complaint and this appeal. See 28 U.S.C. § 1915(g). We warn Collins that
another strike will result in his being barred from proceeding in forma pauperis in the
future. Further pursuit of frivolous litigation may also subject him to fines and an order
under Support Systems Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995), barring him
from filing further legal papers in any federal court within this circuit except for
criminal cases or applications for writs of habeas corpus.


                                                                               DISMISSED.